t c summary opinion united_states tax_court walter joseph hess petitioner v commissioner of internal revenue respondent docket no 1953-05s filed date walter joseph hess pro_se louis h hill for respondent foley judge this case was heard pursuant to the provisions of sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority after concessions the remaining issues for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure decision are whether petitioner is liable for the sec_6651 addition_to_tax and a accuracy-related_penalty relating to hi sec_2002 federal_income_tax return background during petitioner was the majority owner of clinton house associates partnership the partnership in addition petitioner’s father william hess was a partner on date william hess died on date petitioner filed a form_2688 application_for additional extension of time to file u s individual_income_tax_return relating to and was granted an extension until date petitioner’s accountant prepared petitioner’ sec_2002 form_1040 u s individual_income_tax_return and a schedule_k-1 partner’s share of income deductions credits etc relating to the partnership the accountant however omitted from the form_1040 petitioner’s allocable share of partnership income as reported on the schedule_k-1 petitioner signed but did not review the form_1040 before mailing it to respondent petitioner’s return was received by respondent on date on date respondent issued petitioner a statutory_notice_of_deficiency relating to in which respondent determined that petitioner failed to report interest rental and partnership income and was liable for the sec_6651 addition_to_tax for failure_to_file a return and sec_6662 accuracy-related_penalty on date petitioner while residing in chillicothe ohio filed his petition with this court discussion respondent bears and has met the burden of production relating to the sec_6651 addition_to_tax and has established that petitioner failed to file his return on time sec_7491 116_tc_438 petitioner failed to establish pursuant to sec_6651 that such failure was due to reasonable_cause and not willful neglect accordingly we sustain respondent’s determination respondent also bears the burden of production relating to the sec_6662 accuracy-related_penalty sec_7491 rule a sec_6662 imposes a penalty equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax sec_6662 an understatement is the amount by which the correct_tax exceeds the tax reported on the return sec_6662 the understatement is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 and ii respondent conceded that petitioner did not receive dollar_figure of rental income as a result the amount of tax required to be shown on the return must be based on the amount determined pursuant to the rule_155_computations if the amount determined pursuant to such computations meets the requirements of sec_6662 petitioner will be liable for the substantial_understatement_penalty see 116_tc_87 petitioner contends that he should be excused from the sec_6662 penalty because he relied on his accountant to determine his tax_liability sec_6664 provides that no sec_6662 penalty shall be imposed if there was reasonable_cause for the underpayment and the taxpayer acted in good_faith reliance on the advice of an accountant does not constitute reasonable_cause and good_faith if the taxpayer fails to review the return before filing it 88_tc_654 petitioner did not review his return prior to filing it thus the sec_6662 penalty is sustained if after the rule_155_computations petitioner’s understatement meets the requirements of sec_6662 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
